--------------------------------------------------------------------------------

EXHIBIT 10.3
 
[FORM OF SENIOR CONVERTIBLE NOTE]
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT, OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE
144A UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES.  ANY TRANSFEREE OF THIS NOTE SHOULD
CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND 16(a)
HEREOF.  THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE
SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET
FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.
 
Liquidmetal Technologies, Inc.
 
SENIOR CONVERTIBLE NOTE
 
Issuance Date:  July [  ], 2012
Original Principal Amount: U.S. $[          ]



FOR VALUE RECEIVED, Liquidmetal Technologies, Inc., a Delaware corporation (the
"Company"), hereby promises to pay to [BUYER] or registered assigns (the
"Holder") in cash and/or in shares of Common Stock (as defined below) the amount
set out above as the Original Principal Amount (as reduced pursuant to the terms
hereof pursuant to redemption, conversion, amortization or otherwise, the
"Principal") and when due, whether upon the Maturity Date (as defined below), on
any Installment Date with respect to the Installment Amount due on such
Installment Date, acceleration, redemption or otherwise (in each case in
accordance with the terms hereof) and to pay interest ("Interest") on any
outstanding Principal at the applicable Interest Rate from the date set out
above as the Issuance Date (the "Issuance Date") until the same becomes due and
payable, whether upon an Interest Date (as defined below), any Installment Date,
the Maturity Date, acceleration, conversion, redemption or otherwise.  This
Senior Convertible Note (including all Convertible Notes issued in exchange,
transfer or replacement hereof, this "Note") is one of an issue of Senior
Convertible Notes issued pursuant to the Securities Purchase Agreement on the
Closing Date (collectively, the "Notes" and such other Senior Convertible Notes,
the "Other Notes").  Certain capitalized terms used herein are defined in
Section 27.
 
 
 

--------------------------------------------------------------------------------

 
 
(1)           PAYMENTS OF PRINCIPAL; PREPAYMENT.  On each Installment Date, the
Company shall pay to the Holder an amount equal to the Installment Amount due on
such Installment Date in accordance with Section 8.  On the Maturity Date, the
Company shall pay to the Holder an amount in cash representing all outstanding
Principal, accrued and unpaid Interest and accrued and unpaid Late Charges on
such Principal and Interest.  The "Maturity Date" shall be September 1, 2013, as
may be extended at the option of the Holder (i) in the event that, and for so
long as, an Event of Default (as defined in Section 4(a)) shall have occurred
and be continuing on the Maturity Date (as may be extended pursuant to this
Section 1) or any event shall have occurred and be continuing on the Maturity
Date (as may be extended pursuant to this Section 1) that with the passage of
time and the failure to cure would result in an Event of Default and (ii)
through the date that is ten (10) Business Days after the consummation of a
Change of Control in the event that a Change of Control is publicly announced or
a Change of Control Notice (as defined in Section 5(b)) is delivered prior to
the Maturity Date.  Other than as specifically permitted by this Note, the
Company may not prepay any portion of the outstanding Principal, accrued and
unpaid Interest or accrued and unpaid Late Charges on Principal and Interest, if
any.
 
(2)           INTEREST.  Interest on this Note shall commence accruing on the
Issuance Date and shall be computed on the basis of a 360-day year and twelve
30-day months and shall be payable in arrears on each Installment Date and on
each Conversion Date (as defined in Section 3(c)(i)) (each, an
"InterestDate").  Interest shall be payable on each Interest Date, to the record
holder of this Note on the applicable Interest Date, in cash, in Common Shares
or in a combination of cash and Common Shares in accordance with Section
8. Prior to the payment of Interest on an Interest Date, Interest on this Note
shall accrue at the Interest Rate and be payable in cash, in shares of Common
Stock or in a combination of cash and shares of Common Stock by way of inclusion
of the Interest in the Conversion Amount in accordance with Section
3(b)(i).  From and after the occurrence and during the continuance of an Event
of Default, the Interest Rate shall be increased to fifteen percent (15.0%) per
annum.  In the event that such Event of Default is subsequently cured, the
adjustment referred to in the preceding sentence shall cease to be effective as
of the date of such cure; provided, that the Interest as calculated and unpaid
at such increased rate during the continuance of such Event of Default shall
continue to be payable with respect to the days after the occurrence of such
Event of Default through and including the date of cure of such Event of
Default.
 
(3)           CONVERSION OF NOTES.  At any time or times after the Issuance
Date, this Note shall be convertible into shares of the Company's common stock,
par value $0.001 per share (the "Common Stock"), on the terms and conditions set
forth in this Section 3.
 
(a)           Conversion Right.  Subject to the provisions of Section 3(d), at
any time or times on or after the Issuance Date, the Holder shall be entitled to
convert any portion of the outstanding and unpaid Conversion Amount (as defined
below) into fully paid and nonassessable shares of Common Stock in accordance
with Section 3(c), at the Conversion Rate (as defined below).  The Company shall
not issue any fraction of a share of Common Stock upon any conversion.  If the
issuance would result in the issuance of a fraction of a share of Common Stock,
the Company shall round such fraction of a share of Common Stock up to the
nearest whole share.  The Company shall pay any and all transfer, stamp and
similar taxes that may be payable with respect to the issuance and delivery of
Common Stock upon conversion of any Conversion Amount.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(b)           Conversion Rate.  The number of shares of Common Stock issuable
upon conversion of any Conversion Amount pursuant to Section 3(a) shall be
determined by dividing (x) such Conversion Amount by (y) the Conversion Price
(the "Conversion Rate").
 
(i)           "Conversion Amount" means the sum of (A) the portion of the
Principal to be converted, amortized, redeemed or otherwise with respect to
which this determination is being made, (B) accrued and unpaid Interest with
respect to such Principal and (C) accrued and unpaid Late Charges with respect
to such Principal and Interest.
 
(ii)           "Conversion Price" means, as of any Conversion Date (as defined
below) or other date of determination, $0.352 per share, subject to adjustment
as provided herein.
 
(c)           Mechanics of Conversion.
 
(i)            Optional Conversion.  To convert any Conversion Amount into
shares of Common Stock on any date (a "Conversion Date"), the Holder shall (A)
transmit by facsimile (or otherwise deliver), for receipt on or prior to 6:00
p.m., New York time, on such date, a copy of an executed notice of conversion in
the form attached hereto as Exhibit I (the "Conversion Notice") to the Company
and (B) if required by Section 3(c)(iii), surrender this Note to a common
carrier for delivery to the Company as soon as practicable on or following such
date (or an indemnification undertaking with respect to this Note in the case of
its loss, theft or destruction).  On or before the first (1st) Business Day
following the date of receipt of a Conversion Notice, the Company shall transmit
by facsimile a confirmation of receipt of such Conversion Notice to the Holder
and the Company's transfer agent (the "Transfer Agent").  On or before the third
(3rd) Trading Day following the date of receipt of a Conversion Notice (the
"Share Delivery Date"), the Company shall (1)(x) provided that the Transfer
Agent is participating in the Depository Trust Company ("DTC") Fast Automated
Securities Transfer Program, credit such aggregate number of shares of Common
Stock to which the Holder shall be entitled to the Holder's or its designee's
balance account with DTC through its Deposit / Withdrawal At Custodian system or
(y) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver to the address as specified in
the Conversion Notice, a certificate, registered in the name of the Holder or
its designee, for the number of shares of Common Stock to which the Holder shall
be entitled and (2) pay to the Holder in cash, by wire transfer of immediately
available funds, an amount equal to the Make-Whole Amount.  If this Note is
physically surrendered for conversion as required by Section 3(c)(iii) and the
outstanding Principal of this Note is greater than the Principal portion of the
Conversion Amount being converted, then the Company shall as soon as practicable
and in no event later than three (3) Business Days after receipt of this Note
and at its own expense, issue and deliver to the Holder a new Note (in
accordance with Section 16(d)) representing the outstanding Principal not
converted.  The Person or Persons entitled to receive the shares of Common Stock
issuable upon a conversion of this Note shall be treated for all purposes as the
record holder or holders of such shares of Common Stock on the Conversion Date,
irrespective of the date such Conversion Shares are credited to the Holder's
account with DTC or the date of delivery of the certificates evidencing such
Conversion Shares, as the case may be.  In the event that the Holder elects to
convert the Company Conversion Amount (as defined in Section 8(b)) prior to the
applicable Installment Date as set forth in Section 8(b), the Company Conversion
Amount so converted shall be deducted in reverse order starting from the final
Installment Amount to be paid hereunder on the final Installment Date, unless
the Holder otherwise indicates and allocates among any Installment Dates
hereunder in the applicable Conversion Notice.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(ii)           Company's Failure to Timely Convert.  If the Company shall fail
to issue a certificate to the Holder or credit the Holder's balance account with
DTC, as applicable, for the number of shares of Common Stock to which the Holder
is entitled upon conversion of any Conversion Amount on or prior to the Share
Delivery Date (a "Conversion Failure"), then the Holder, upon written notice to
the Company, may void its Conversion Notice with respect to, and retain or have
returned, as the case may be, any portion of this Note that has not been
converted pursuant to such Conversion Notice; provided that the voiding of a
Conversion Notice shall not affect the Company's obligations to make any
payments which have accrued prior to the date of such notice pursuant to this
Section 3(c)(ii) or otherwise.  In addition to the foregoing, if the Company
shall fail on or prior to the Share Delivery Date to issue and deliver a
certificate to the Holder or credit the Holder's balance account with DTC for
the number of shares of Common Stock to which the Holder is entitled upon such
Holder's conversion of any Conversion Amount or on any date of the Company's
obligation to deliver shares of Common Stock as contemplated pursuant to clause
(y) below, and if on or after such Trading Day the Holder purchases in a bona
fide arm's length transaction for fair market value (in an open market
transaction or otherwise) Common Stock to deliver in satisfaction of a sale by
the Holder of Common Stock issuable upon such conversion that the Holder
anticipated receiving from the Company (a "Buy-In"), then the Company shall,
within three (3) Trading Days after the Holder's request and in the Holder's
discretion, either (x) pay cash to the Holder in an amount equal to the Holder's
total purchase price (including brokerage commissions and other out-of-pocket
expenses, if any) for the shares of Common Stock so purchased (the "Buy-In
Price"), at which point the Company's obligation to issue and deliver such
certificate or credit the Holder's balance account with DTC for the shares of
Common Stock to which the Holder is entitled upon the Holder's conversion of the
applicable Conversion Amount shall terminate, or (y) promptly honor its
obligation to deliver to the Holder a certificate or certificates representing
such Common Stock and pay cash to the Holder in an amount equal to the excess
(if any) of the Buy-In Price over the product of (A) such number of shares of
Common Stock, times (B) the Closing Bid Price on the Conversion Date.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
(iii)          Registration; Book-Entry. The Company shall maintain a register
(the "Register") for the recordation of the names and addresses of the holders
of each Note and the principal amount of the Notes held by such holders (the
"Registered Notes").  The entries in the Register shall be conclusive and
binding for all purposes absent manifest error.  The Company and the holders of
the Notes shall treat each Person whose name is recorded in the Register as the
owner of a Note for all purposes, including, without limitation, the right to
receive payments of Principal and Interest, if any, hereunder, notwithstanding
notice to the contrary.  A Registered Note may be assigned or sold in whole or
in part only by registration of such assignment or sale on the Register.  Upon
its receipt of a request to assign or sell all or part of any Registered Note by
a Holder, the Company shall record the information contained therein in the
Register and issue one or more new Registered Notes in the same aggregate
principal amount as the principal amount of the surrendered Registered Note to
the designated assignee or transferee pursuant to Section 16.  Notwithstanding
anything to the contrary in this Section 3(c)(iii), a Holder may assign any Note
or any portion thereof to an Affiliate of such Holder or a Related Fund of such
Holder without delivering a request to assign or sell such Note to the Company
and the recordation of such assignment or sale in the Register (a "Related Party
Assignment"); provided, that (x) the Company may continue to deal solely with
such assigning or selling Holder unless and until such Holder has delivered a
request to assign or sell such Note or portion thereof to the Company for
recordation in the Register; (y) the failure of such assigning or selling Holder
to deliver a request to assign or sell such Note or portion thereof to the
Company shall not affect the legality, validity, or binding effect of such
assignment or sale and (z) such assigning or selling Holder shall, acting solely
for this purpose as a non-fiduciary agent of the Company, maintain a register
(the "Related Party Register") comparable to the Register on behalf of the
Company, and any such assignment or sale shall be effective upon recordation of
such assignment or sale in the Related Party Register.  Notwithstanding anything
to the contrary set forth herein, upon conversion of any portion of this Note in
accordance with the terms hereof, the Holder shall not be required to physically
surrender this Note to the Company unless (A) the full Conversion Amount
represented by this Note is being converted or (B) the Holder has provided the
Company with prior written notice (which notice may be included in a Conversion
Notice) requesting reissuance of this Note upon physical surrender of this
Note.  The Holder and the Company shall maintain records showing the Principal,
Interest and Late Charges, if any, converted and the dates of such conversions
or shall use such other method, reasonably satisfactory to the Holder and the
Company, so as not to require physical surrender of this Note upon conversion.
 
(iv)          Pro Rata Conversion; Disputes.  In the event that the Company
receives a Conversion Notice from more than one holder of Notes for the same
Conversion Date and the Company can convert some, but not all, of such portions
of the Notes submitted for conversion, the Company, subject to Section 3(d),
shall convert from each holder of Notes electing to have Notes converted on such
date a pro rata amount of such holder's portion of its Notes submitted for
conversion based on the principal amount of Notes submitted for conversion on
such date by such holder relative to the aggregate principal amount of all Notes
submitted for conversion on such date.  In the event of a dispute as to the
number of shares of Common Stock issuable to the Holder in connection with a
conversion of this Note, the Company shall issue to the Holder the number of
shares of Common Stock not in dispute and resolve such dispute in accordance
with Section 21.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
(d)           Limitations on Conversions.  The Company shall not effect any
conversion of this Note, and the Holder of this Note shall not have the right to
convert any portion of this Note pursuant to the terms and conditions of this
Note, to the extent that after giving effect to such conversion, the Holder
(together with the Holder's Affiliates) would beneficially own in excess of
4.99% (the "Maximum Percentage") of the number of shares of Common Stock
outstanding immediately after giving effect to such conversion.  For purposes of
the foregoing sentence, the number of shares of Common Stock beneficially owned
by the Holder and its Affiliates shall include the number of shares of Common
Stock issuable upon conversion of this Note with respect to which the
determination of such sentence is being made, but shall exclude the number of
shares of Common Stock which would be issuable upon (A) conversion of the
remaining, nonconverted portion of this Note beneficially owned by the Holder or
any of its Affiliates and (B) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any Other Notes or warrants) subject to a limitation on conversion
or exercise analogous to the limitation contained herein beneficially owned by
the Holder or any of its Affiliates.  Except as set forth in the preceding
sentence, for purposes of this Section 3(d), beneficial ownership shall be
calculated in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the "Exchange Act").  For purposes of this Section 3(d), in
determining the number of outstanding shares of Common Stock, the Holder may
rely on the number of outstanding shares of Common Stock as reflected in (x) the
Company's most recent Form 10-K, Form 10-Q or Form 8-K, as the case may be, (y)
a more recent public announcement by the Company or (z) any other notice by the
Company or the Transfer Agent setting forth the number of shares of Common Stock
outstanding.  For any reason at any time, upon the written or oral request of
the Holder, the Company shall within one (1) Business Day confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding.  In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder or its Affiliates since the date as of which
such number of outstanding shares of Common Stock was reported.  By written
notice to the Company, the Holder may increase or decrease the Maximum
Percentage to any other percentage not in excess of 9.99% specified in such
notice; provided, that (i) any such increase will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company, and (ii)
any such increase or decrease will apply only to the Holder and not to any other
holder of Notes.  The provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 3(d) to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended beneficial ownership limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation.
 
(4)           RIGHTS UPON EVENT OF DEFAULT.
 
(a)           Event of Default.  Each of the following events shall constitute
an "Event of Default":
 
(i)            the failure of the applicable Registration Statement required to
be filed pursuant to the Registration Rights Agreement to be filed within the
applicable time period specified in the Registration Rights Agreement or to be
declared effective by the SEC on or prior to the date that is sixty (60) days
after the applicable Effectiveness Deadline (as defined in the Registration
Rights Agreement), or, while the applicable Registration Statement is required
to be maintained effective pursuant to the terms of the Registration Rights
Agreement, the effectiveness of the applicable Registration Statement lapses for
any reason (including, without limitation, the issuance of a stop order) or is
unavailable to any holder of the Notes, for sale of all of such holder's
Registrable Securities (as defined in the Registration Rights Agreement) in
accordance with the terms of the Registration Rights Agreement, and such lapse
or unavailability continues for a period of ten (10) consecutive days or for
more than an aggregate of thirty (30) days in any 365-day period (other than
days during an Allowable Grace Period (as defined in the Registration Rights
Agreement));
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(ii)            the suspension from trading or failure of the Common Stock to be
listed on an Eligible Market for a period of five (5) consecutive Trading Days
or for more than an aggregate of ten (10) Trading Days in any 365-day period;
 
(iii)           the Company's (A) failure to cure a Conversion Failure by
delivery of the required number of shares of Common Stock within ten (10)
Business Days after the applicable Conversion Date or (B) notice, written or
oral, to any holder of the Notes, including by way of public announcement or
through any of its agents, at any time, of its intention not to comply with a
request for conversion of any Notes into shares of Common Stock that is tendered
in accordance with the provisions of the Notes, other than pursuant to Section
3(d);
 
(iv)           at any time following the tenth (10th) consecutive Business Day
that the Holder's Authorized Share Allocation is less than the number of shares
of Common Stock that the Holder would be entitled to receive upon a conversion
of the full Conversion Amount of this Note (without regard to any limitations on
conversion set forth in Section 3(d) or otherwise);
 
(v)            the Company's failure to pay to the Holder any amount of
Principal, Interest, Late Charges or other amounts when and as due under this
Note (including, without limitation, the Company's failure to pay any
redemption, Late Charges or other amounts), Late Charges or other amounts when
and as due under this Note or any other Transaction Document (as defined in the
Securities Purchase Agreement) or any other agreement, document, certificate or
other instrument delivered in connection with the transactions contemplated
hereby and thereby to which the Holder is a party, except, in the case of a
failure to pay Interest and/or Late Charges when and as due, in which case only
if such failure continues for a period of at least five (5) Business Days;
 
(vi)           any default under, unscheduled redemption of or acceleration
prior to maturity of any Indebtedness in excess of $100,000 of the Company or
any of its Subsidiaries (as defined in Section 3(a) of the Securities Purchase
Agreement) other than with respect to any Other Notes;
 
(vii)          the Company or any of its Subsidiaries, pursuant to or within the
meaning of Title 11, U.S. Code, or any similar Federal, foreign or state law for
the relief of debtors (collectively, "Bankruptcy Law"), (A) commences a
voluntary case, (B) consents to the entry of an order for relief against it in
an involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator or similar official (a "Custodian"), (D) makes a general
assignment for the benefit of its creditors or (E) admits in writing that it is
generally unable to pay its debts as they become due;
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
(viii)         a court of competent jurisdiction enters an order or decree under
any Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its Subsidiaries or (C) orders the liquidation of the Company or any of
its Subsidiaries;
 
(ix)           a final judgment or judgments for the payment of money
aggregating in excess of $250,000 are rendered against the Company or any of its
Subsidiaries and which judgments are not, within sixty (60) days after the entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within sixty (60) days after the expiration of such stay; provided, however,
that any judgment which is covered by insurance or an indemnity from a credit
worthy party shall not be included in calculating the $250,000 amount set forth
above so long as the Company provides the Holder a written statement from such
insurer or indemnity provider (which written statement shall be reasonably
satisfactory to the Holder) to the effect that such judgment is covered by
insurance or an indemnity and the Company will receive the proceeds of such
insurance or indemnity within thirty (30) days of the issuance of such judgment;
 
(x)           other than as specifically set forth in another clause of this
Section 4(a), the Company breaches in any material respect any representation,
warranty, covenant or other term or condition of any Transaction Document,
except, in the case of a breach of a covenant or other term or condition of any
Transaction Document which is curable, only if such breach continues for a
period of at least ten (10) consecutive Business Days;
 
(xi)           any breach or failure in any respect to comply with either
Sections 8 or 13 of this Note;
 
(xii)           any material damage to, or loss, theft or destruction of, a
material amount of property of the Company, whether or not insured, or any
strike, lockout, labor dispute, embargo, condemnation, act of God or public
enemy, or other casualty which causes, for more than fifteen (15) consecutive
days, the cessation or substantial curtailment of revenue producing activities
at any facility of the Company or any Subsidiary, if any such event or
circumstance could reasonably be expected to have a Material Adverse Effect (as
defined in the Securities Purchase Agreement);
 
(xiii)          any Event of Default (as defined in the Other Notes) occurs with
respect to any Other Notes.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
(b)           Redemption Right.  Upon the occurrence of an Event of Default with
respect to this Note or any Other Note and if such Event of Default is
continuing, the Company shall within one (1) Business Day deliver written notice
thereof via facsimile and overnight courier (an "Event of Default Notice") to
the Holder.  At any time after the earlier of the Holder's receipt of an Event
of Default Notice and the Holder becoming aware of an Event of Default, the
Holder may, so long as such Event of Default is continuing, require the Company
to redeem (an "Event of Default Redemption") all or any portion of this Note by
delivering written notice thereof (the "Event of Default Redemption Notice") to
the Company, which Event of Default Redemption Notice shall indicate the portion
of this Note the Holder is electing to require the Company to redeem.  Each
portion of this Note subject to redemption by the Company pursuant to this
Section 4(b) shall be redeemed by the Company in cash by wire transfer of
immediately available funds at a price equal to the greater of (x) 125% of the
sum of (i) the Conversion Amount being redeemed and (ii) the Make-Whole Amount
and (y) the sum of (x) the product of (A) the Conversion Amount being redeemed
and (B) the quotient determined by dividing (I) the greatest Closing Sale Price
of the shares of Common Stock during the period beginning on the date
immediately preceding such Event of Default and ending on the date the Holder
delivers the Event of Default Redemption Notice, by (II) the lowest Conversion
Price in effect during such period and (y) the Make Whole Amount (the "Event of
Default Redemption Price").  Redemptions required by this Section 4(b) shall be
made in accordance with the provisions of Section 11.  To the extent redemptions
required by this Section 4(b) are deemed or determined by a court of competent
jurisdiction to be prepayments of the Note by the Company, such redemptions
shall be deemed to be voluntary prepayments.  In the event of a partial
redemption of this Note pursuant hereto, the principal amount redeemed shall be
deducted in reverse order starting from the final Installment Amount to be paid
hereunder on the final Installment Date, unless the Holder otherwise indicates
and allocates among any Installment Dates hereunder in the applicable Event of
Default Redemption Notice.  The parties hereto agree that in the event of the
Company's redemption of any portion of the Note under this Section 4(b), the
Holder's damages would be uncertain and difficult to estimate because of the
parties' inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the
Holder.  Accordingly, any Event of Default redemption premium due under this
Section 4(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder's actual loss of its investment opportunity and not as a
penalty.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
(5)           RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.
 
(a)           Assumption.  The Company shall not enter into or be party to a
Fundamental Transaction unless (i)  the Successor Entity assumes in writing all
of the obligations of the Company under this Note and the other Transaction
Documents in accordance with the provisions of this Section 5(a) pursuant to
written agreements in form and substance reasonably satisfactory to the Required
Holders and approved by the Required Holders prior to such Fundamental
Transaction, including agreements, if so requested by the Holder, to deliver to
each holder of Notes in exchange for such Notes a security of the Successor
Entity evidenced by a written instrument substantially similar in form and
substance to the Notes, including, without limitation, having a principal amount
and interest rate equal to the principal amounts and the interest rates of the
Notes then outstanding held by such holder, having similar conversion rights and
having similar ranking to the Notes, and satisfactory to the Required Holders
and (ii) the Successor Entity (including its Parent Entity) is a publicly traded
corporation whose common stock is quoted on or listed for trading on an Eligible
Market.  Any security issuable or potentially issuable to the Holder pursuant to
the terms of this Note on the consummation of a Fundamental Transaction shall be
registered and freely tradable by the Holder without any restriction or
limitation or the requirement to be subject to any holding period pursuant to
any applicable securities laws.  Upon the occurrence or consummation of any
Fundamental Transaction, and it shall be a required condition to the occurrence
or consummation of any Fundamental Transaction that, the Company and the
Successor Entity or Successor Entities, jointly and severally, shall succeed to,
and the Company shall cause any Successor Entity or Successor Entities to
jointly and severally succeed to, and be added to the term "Company" hereunder
(so that from and after the date of such Fundamental Transaction, the provisions
of this Note referring to the "Company" shall refer instead to each of the
Company and the Successor Entity or Successor Entities, jointly and severally),
and may exercise every right and power of the Company prior thereto and shall
assume all of the obligations of the Company prior thereto under this Note with
the same effect as if the Company and such Successor Entity or Successor
Entities, jointly and severally, had been named as the Company herein, and,
solely at the request of the Holder, if the Successor Entity and/or Successor
Entities is a publicly traded corporation whose common stock is quoted on or
listed for trading on an Eligible Market, shall deliver to the Holder in
exchange for this Note a security of the Successor Entity and/or Successor
Entities evidenced by a written instrument substantially similar in form and
substance to this Note and convertible for a corresponding number of shares of
capital stock of the Successor Entity and/or Successor Entities (the "Successor
Capital Stock") equivalent to the shares of Common Stock acquirable and
receivable upon conversion of this Note (without regard to any limitations on
the conversion of this Note) prior to such Fundamental Transaction (such
corresponding number of shares of capital stock shall be equal to the quotient
of (A) the aggregate dollar value of all consideration (including cash
consideration and any consideration other than cash ("Non-Cash Consideration"),
in such Fundamental Transaction, as such values are set forth in any definitive
agreement for the Fundamental Transaction that has been executed at the time of
the first public announcement of the Fundamental Transaction or, if no such
value is determinable from such definitive agreement, as determined in
accordance with Section 21 with the term "Non-Cash Consideration" being
substituted for the term "Conversion Price") that the Holder would have been
entitled to receive upon the happening of such Fundamental Transaction or the
record, eligibility or other determination date for the event resulting in such
Fundamental Transaction, had this Note been converted immediately prior to such
Fundamental Transaction or the record, eligibility or other determination date
for the event resulting in such Fundamental Transaction (without regard to any
limitations on the conversion of this Note) divided by (B) the per share Closing
Sale Price of such corresponding capital stock on the Trading Day immediately
prior to the consummation or occurrence of the Fundamental Transaction), and
satisfactory to the Holder, and with an identical conversion price to the
Conversion Price hereunder (such adjustments to the number of shares of capital
stock and such conversion price being for the purpose of protecting after the
consummation or occurrence of such Fundamental Transaction the economic value of
this Note that was in effect immediately prior to the consummation or occurrence
of such Fundamental Transaction, as elected by the Holder solely at its
option).  Upon occurrence or consummation of the Fundamental Transaction, and it
shall be a required condition to the occurrence or consummation of such
Fundamental Transaction that, the Company and the Successor Entity or Successor
Entities shall deliver to the Holder confirmation that there shall be issued
upon conversion of this Note at any time after the occurrence or consummation of
the Fundamental Transaction, as elected by the Holder solely at its option,
shares of Common Stock, Successor Capital Stock or, in lieu of the shares of
Common Stock or Successor Capital Stock (or other securities, cash, assets or
other property purchasable upon the conversion of this Note prior to such
Fundamental Transaction), such shares of stock, securities, cash, assets or any
other property whatsoever (including warrants or other purchase or subscription
rights), which for purposes of clarification may continue to be shares of Common
Stock, if any, that the Holder would have been entitled to receive upon the
happening of such Fundamental Transaction or the record, eligibility or other
determination date for the event resulting in such Fundamental Transaction, had
this Note been converted immediately prior to such Fundamental Transaction or
the record, eligibility or other determination date for the event resulting in
such Fundamental Transaction (without regard to any limitations on the
conversion of this Note), as adjusted in accordance with the provisions of this
Note.  The provisions of this Section 5(a) shall apply similarly and equally to
successive Fundamental Transactions.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
(b)           Redemption Right.  No sooner than fifteen (15) days nor later than
ten (10) days prior to the consummation of a Change of Control, but not prior to
the public announcement of such Change of Control, the Company shall deliver
written notice thereof via facsimile and overnight courier to the Holder (a
"Change of Control Notice").  At any time during the period beginning on the
earlier to occur of (x) any oral or written agreement by the Company or any of
its Subsidiaries, upon consummation of which the transaction contemplated
thereby would reasonably be expected to result in a Change of Control, (y) the
Holder becomes aware of a Change of Control and (z) the Holder's receipt of a
Change of Control Notice and ending twenty (20) Trading Days after the date of
the consummation of such Change of Control, the Holder may require the Company
to redeem (a "Change of Control Redemption") all or any portion of this Note by
delivering written notice thereof ("Change of Control Redemption Notice", and
the date thereof, the "Change of Control Redemption Notice Date") to the
Company, which Change of Control Redemption Notice shall indicate the Conversion
Amount the Holder is electing to require the Company to redeem.  The portion of
this Note subject to redemption pursuant to this Section 5(b) shall be redeemed
by the Company in cash by wire transfer of immediately available funds at a
price equal to the greater of (x) 125% of the sum of (i) the Conversion Amount
being redeemed and the Make-Whole Amount and (y) the sum of (i) the product of
(A) the Conversion Amount being redeemed and (B) the quotient determined by
dividing (I) the greatest Closing Sale Price of the shares of Common Stock
during the period beginning on the date immediately preceding the earlier to
occur of (x) the consummation of the Change of Control and (y) the public
announcement of such Change of Control and ending on the date the Holder
delivers the Change of Control Redemption Notice, by (II) the lowest Conversion
Price in effect during such period and (ii) the Make-Whole Amount (the "Change
of Control Redemption Price").  Redemptions required by this Section 5 shall be
made in accordance with the provisions of Section 11 and shall have priority to
payments to stockholders in connection with a Change of Control.  To the extent
redemptions required by this Section 5(b) are deemed or determined by a court of
competent jurisdiction to be prepayments of the Note by the Company, such
redemptions shall be deemed to be voluntary prepayments.  Notwithstanding
anything to the contrary in this Section 5, but subject to Section 3(d), until
the Change of Control Redemption Price (together with any interest thereon) is
paid in full, the Conversion Amount submitted for redemption under this Section
5(c) (together with any interest thereon) may be converted, in whole or in part,
by the Holder into Common Stock pursuant to Section 3.  In the event of a
partial redemption of this Note pursuant hereto, the principal amount redeemed
shall be deducted in reverse order starting from the final Installment Amount to
be paid hereunder on the final Installment Date, unless the Holder otherwise
indicates and allocates among any Installment Dates hereunder in the applicable
Change of Control Redemption Notice.  The parties hereto agree that in the event
of the Company's redemption of any portion of the Note under this Section 5(b),
the Holder's damages would be uncertain and difficult to estimate because of the
parties' inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the
Holder.  Accordingly, any Change of Control redemption premium due under this
Section 5(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder's actual loss of its investment opportunity and not as a
penalty.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
(6)           DISTRIBUTION OF ASSETS; RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS
AND OTHER CORPORATE EVENTS.
 
(a)           Distribution of Assets.  If the Company shall declare or make any
dividend or other distributions of its assets (or rights to acquire its assets)
to any or all holders of shares of Common Stock, by way of return of capital or
otherwise (including without limitation, any distribution of cash, stock or
other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (the "Distributions"), then the Holder will be entitled to
such Distributions as if the Holder had held the number of shares of Common
Stock acquirable upon complete conversion of this Note (without taking into
account any limitations or restrictions on the convertibility of this Note)
immediately prior to the date on which a record is taken for such Distribution
or, if no such record is taken, the date as of which the record holders of
Common Stock are to be determined for such Distributions (provided, however,
that to the extent that the Holder's right to participate in any such
Distribution would result in the Holder exceeding the Maximum Percentage, then
the Holder shall not be entitled to participate in such Distribution to such
extent (or beneficial ownership of such shares of Common Stock as a result of
such Distribution to such extent) and the portion of such Distribution shall be
held in abeyance for the Holder until such time or times as its right thereto
would not result in the Holder exceeding the Maximum Percentage, at which time
or times the Holder shall be granted such rights (and any rights under this
Section 6(a) on such initial rights or on any subsequent such rights to be held
similarly in abeyance) to the same extent as if there had been no such
limitation).
 
(b)           Purchase Rights.  If at any time the Company grants, issues or
sells any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the "Purchase Rights"), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Note (without taking into account any limitations or restrictions on the
convertibility of this Note) immediately prior to the date on which a record is
taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of shares of Common
Stock are to be determined for the grant, issue or sale of such Purchase Rights
(provided, however, that to the extent that the Holder's right to participate in
any such Purchase Right would result in the Holder exceeding the Maximum
Percentage, then the Holder shall not be entitled to participate in such
Purchase Right to such extent (or beneficial ownership of such shares of Common
Stock as a result of such Purchase Right to such extent) and such Purchase Right
to such extent shall be held in abeyance for the Holder until such time or times
as its right thereto would not result in the Holder exceeding the Maximum
Percentage, at which time or times the Holder shall be granted such right (and
any Purchase Right granted, issued or sold on such initial Purchase Right or on
any subsequent Purchase Right to be held similarly in abeyance) to the same
extent as if there had been no such limitation).
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
(c)            Other Corporate Events.  In addition to and not in substitution
for any other rights hereunder, prior to the occurrence or consummation of any
Fundamental Transaction pursuant to which holders of shares of Common Stock are
entitled to receive securities, cash, assets or other property with respect to
or in exchange for shares of Common Stock (a "Corporate Event"), the Company
shall make appropriate provision to insure that, and any applicable Successor
Entity or Successor Entities shall ensure that, and it shall be a required
condition to the occurrence or consummation of such Corporate Event that, the
Holder will thereafter have the right to receive upon conversion of this Note at
any time after the occurrence or consummation of the Corporate Event, shares of
Common Stock or Successor Capital Stock or, if so elected by the Holder, in lieu
of the shares of Common Stock (or other securities, cash, assets or other
property) purchasable upon the conversion of this Note prior to such Corporate
Event (but not in lieu of such items still issuable under Sections 6(a) and
6(b), which shall continue to be receivable on the Common Stock or on the such
shares of stock, securities, cash, assets or any other property otherwise
receivable with respect to or in exchange for shares of Common Stock), such
shares of stock, securities, cash, assets or any other property whatsoever
(including warrants or other purchase or subscription rights and any shares of
Common Stock) which the Holder would have been entitled to receive upon the
occurrence or consummation of such Corporate Event or the record, eligibility or
other determination date for the event resulting in such Corporate Event, had
this Note been converted immediately prior to such Corporate Event or the
record, eligibility or other determination date for the event resulting in such
Corporate Event (without regard to any limitations on conversion of this
Note).  Provision made pursuant to the preceding sentence shall be in a form and
substance reasonably satisfactory to the Required Holders.  The provisions of
this Section 6 shall apply similarly and equally to successive Corporate Events.
 
(7)           RIGHTS UPON ISSUANCE OF OTHER SECURITIES.
 
(a)           Adjustment of Conversion Price upon Issuance of Common Stock.  If
and whenever on or after the Subscription Date, the Company issues or sells, or
in accordance with this Section 7(a) is deemed to have issued or sold, any
shares of Common Stock (including the issuance or sale of shares of Common Stock
owned or held by or for the account of the Company, but excluding shares of
Common Stock deemed to have been issued or sold by the Company in connection
with any Excluded Securities) for a consideration per share (the "New Issuance
Price") less than a price (the "Applicable Price") equal to the Conversion Price
in effect immediately prior to such issue or sale or deemed issuance or sale
(the foregoing a "Dilutive Issuance"), then immediately after such Dilutive
Issuance the Conversion Price then in effect shall be reduced to an amount equal
to the New Issuance Price.  For purposes of determining the adjusted Conversion
Price under this Section 7(a), the following shall be applicable:
 
(i)             Issuance of Options.  If the Company in any manner grants or
sells any Options and the lowest price per share for which one share of Common
Stock is issuable upon the exercise of any such Option or upon conversion or
exchange or exercise of any Convertible Securities issuable upon exercise of any
such Option is less than the Applicable Price, then such share of Common Stock
shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the granting or sale of such Option for such price per
share.  For purposes of this Section 7(a)(i), the "lowest price per share for
which one share of Common Stock is issuable upon the exercise of any such
Options or upon conversion or exchange or exercise of any Convertible Securities
issuable upon exercise of such Option" shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon granting or sale of the Option,
upon exercise of the Option and upon conversion or exchange or exercise of any
Convertible Security issuable upon exercise of such Option less any
consideration paid or payable by the Company with respect to such one share of
Common Stock upon the granting or sale of such Option, upon exercise of such
Option and upon conversion exercise or exchange of any Convertible Security
issuable upon exercise of such Option.  No further adjustment of the Conversion
Price shall be made upon the actual issuance of such shares of Common Stock or
of such Convertible Securities upon the exercise of such Options or upon the
actual issuance of such shares of Common Stock upon conversion or exchange or
exercise of such Convertible Securities.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
(ii)            Issuance of Convertible Securities.  If the Company in any
manner issues or sells any Convertible Securities and the lowest price per share
for which one share of Common Stock is issuable upon the conversion or exchange
or exercise thereof is less than the Applicable Price, then such share of Common
Stock shall be deemed to be outstanding and to have been issued and sold by the
Company at the time of the issuance or sale of such Convertible Securities for
such price per share.  For the purposes of this Section 7(a)(ii), the "lowest
price per share for which one share of Common Stock is issuable upon the
conversion or exchange or exercise thereof" shall be equal to the sum of the
lowest amounts of consideration (if any) received or receivable by the Company
with respect to any one share of Common Stock upon the issuance or sale of the
Convertible Security and upon the conversion or exchange or exercise of such
Convertible Security less any consideration paid or payable by the Company with
respect to such one share of Common Stock upon the issuance or sale of the
Convertible Security and upon the conversion or exchange or exercise of such
Convertible Security.  No further adjustment of the Conversion Price shall be
made upon the actual issuance of such shares of Common Stock upon conversion or
exchange or exercise of such Convertible Securities, and if any such issue or
sale of such Convertible Securities is made upon exercise of any Options for
which adjustment of the Conversion Price has been or is to be made pursuant to
other provisions of this Section 7(a), no further adjustment of the Conversion
Price shall be made by reason of such issue or sale.
 
(iii)           Change in Option Price or Rate of Conversion.  If the purchase
price provided for in any Options, the additional consideration, if any, payable
upon the issue, conversion, exchange or exercise of any Convertible Securities,
or the rate at which any Convertible Securities are convertible into or
exchangeable or exercisable for shares of Common Stock increases or decreases at
any time, the Conversion Price in effect at the time of such increase or
decrease shall be adjusted to the Conversion Price which would have been in
effect at such time had such Options or Convertible Securities provided for such
increased or decreased purchase price, additional consideration or changed
conversion rate, as the case may be, at the time initially granted, issued or
sold.  For purposes of this Section 7(a)(iii), if the terms of any Option or
Convertible Security that was outstanding as of the Subscription Date are
increased or decreased in the manner described in the immediately preceding
sentence, then such Option or Convertible Security and the shares of Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such increase or decrease.  No
adjustment pursuant to this Section 7(a) shall be made if such adjustment would
result in an increase of the Conversion Price then in effect.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
(iv)           Calculation of Consideration Received.  In case any Option is
issued in connection with the issue or sale of other securities of the Company,
together comprising one integrated transaction, (x) the Options will be deemed
to have been issued for the Option Value and (y) the other securities issued or
sold in such integrated transaction shall be deemed to have been issued or sold
for the difference of (I) the aggregate consideration received by the Company
less any consideration paid or payable by the Company pursuant to the terms of
such other securities of the Company, less (II) the Option Value.  If any shares
of Common Stock, Options or Convertible Securities are issued or sold or deemed
to have been issued or sold for cash, the consideration other than cash received
therefor will be deemed to be the net amount received by the Company
therefor.  If any shares of Common Stock, Options or Convertible Securities are
issued or sold for a consideration other than cash, the amount of such
consideration received by the Company will be the fair value of such
consideration, except where such consideration consists of securities, in which
case the amount of consideration received by the Company will be the Closing
Sale Price of such securities on the date of receipt.  If any shares of Common
Stock, Options or Convertible Securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefor will be deemed to be the
fair value of such portion of the net assets and business of the non-surviving
entity as is attributable to such shares of Common Stock, Options or Convertible
Securities, as the case may be.  The fair value of any consideration other than
cash or securities will be determined jointly by the Company and the Required
Holders.  If such parties are unable to reach agreement within ten (10) days
after the occurrence of an event requiring valuation (the "Valuation Event"),
the fair value of such consideration will be determined within five (5) Business
Days after the tenth (10th) day following the Valuation Event by an independent,
reputable appraiser jointly selected by the Company and the Required
Holders.  The determination of such appraiser shall be final and binding upon
all parties absent manifest error and the fees and expenses of such appraiser
shall be borne by the Company.
 
(v)           Record Date.  If the Company takes a record of the holders of
shares of Common Stock for the purpose of entitling them (A) to receive a
dividend or other distribution payable in shares of Common Stock, Options or in
Convertible Securities or (B) to subscribe for or purchase shares of Common
Stock, Options or Convertible Securities, then such record date will be deemed
to be the date of the issue or sale of the shares of Common Stock deemed to have
been issued or sold upon the declaration of such dividend or the making of such
other distribution or the date of the granting of such right of subscription or
purchase, as the case may be.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
(b)           Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock.  If the Company at any time on or after the Subscription Date
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Conversion Price in effect immediately prior to such
subdivision will be proportionately reduced.  If the Company at any time on or
after the Subscription Date combines (by combination, reverse stock split or
otherwise) one or more classes of its outstanding shares of Common Stock into a
smaller number of shares, the Conversion Price in effect immediately prior to
such combination will be proportionately increased.
 
(c)           Other Events.  If any event occurs of the type contemplated by the
provisions of this Section 7 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company's
Board of Directors will make an appropriate adjustment in the Conversion Price
so as to protect the rights of the Holder under this Note; provided, that no
such adjustment will increase the Conversion Price as otherwise determined
pursuant to this Section 7.
 
(d)           Voluntary Adjustment by Company. The Company may at any time
during the term of this Note reduce the then current Conversion Price to any
amount and for any period of time deemed appropriate by the Board of Directors
of the Company.
 
(8)           COMPANY INSTALLMENT CONVERSION OR REDEMPTION.
 
(a)            General.  On each applicable Installment Date, provided there has
been no Equity Conditions Failure, in accordance with this Section 8, the
Company shall pay to the Holder of this Note the Installment Amount due on such
date by converting all or some of such Installment Amount into Common Stock (a
"Company Conversion"); provided, however, that the Company may, at its option
following notice to the Holder as set forth below, pay the Installment Amount by
redeeming such Installment Amount in cash (a "Company Redemption") or by any
combination of a Company Conversion and a Company Redemption so long as all of
the outstanding applicable Installment Amount due on any Installment Date shall
be converted and/or redeemed by the Company on the applicable Installment Date,
subject to the provisions of this Section 8.  On or prior to the date which is
the twenty-third (23rd) Trading Day prior to each Installment Date (each, an
"Installment Notice Due Date"), the Company shall deliver written notice (each,
a "Company Installment Notice" and the date all of the holders receive such
notice is referred to as the "Company Installment Notice Date"), to each holder
of Notes which Company Installment Notice shall (i) either (A) confirm that the
applicable Installment Amount of such holder's Note shall be converted to Common
Stock in whole or in part pursuant to a Company Conversion (such amount to be
converted, the "Company Conversion Amount") or (B) (1) state that the Company
elects to redeem for cash, or is required to redeem for cash in accordance with
the provisions of the Notes, in whole or in part, the applicable Installment
Amount pursuant to a Company Redemption and (2) specify the portion (including
Interest and Late Charges, if any, on such amount and Interest) which the
Company elects or is required to redeem pursuant to a Company Redemption (such
amount to be redeemed, the "Company Redemption Amount") and the portion
(including Interest and Late Charges, if any, on such amount and Interest, if
any) that is the Company Conversion Amount, which amounts, when added together,
must equal the applicable Installment Amount and (ii) if the Installment Amount
is to be paid, in whole or in part, in Common Stock pursuant to a Company
Conversion, certify that the Equity Conditions have been satisfied as of the
Company Installment Notice Date.  Each Company Installment Notice shall be
irrevocable.  If the Company does not timely deliver a Company Installment
Notice in accordance with this Section 8, then the Company shall be deemed to
have delivered an irrevocable Company Installment Notice confirming a Company
Conversion and shall be deemed to have certified that the Equity Conditions in
connection with any such conversion on the Company Installment Notice Date and
Installment Date have been satisfied.  Except as expressly provided in this
Section 8(a), the Company shall convert and/or redeem the applicable Installment
Amount of this Note pursuant to this Section 8 and the corresponding Installment
Amounts of the Other Notes pursuant to the corresponding provisions of the Other
Notes in the same ratio of the Installment Amount being converted and/or
redeemed hereunder.  The Company Conversion Amount (whether set forth in the
Company Installment Notice or by operation of this Section 8) shall be converted
in accordance with Section 8(b) and the Company Redemption Amount shall be
redeemed in accordance with Section 8(c).  Notwithstanding anything herein to
the contrary, in the event of any partial conversion or redemption of this Note,
the Principal amount converted or redeemed shall be deducted in reverse order
from the final Installment Amount to be paid hereunder on the final Installment
Date, unless the Holder otherwise indicates and allocates among any Installment
Dates hereunder in the applicable Conversion Notice or Redemption Notice, as
applicable.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
(b)           Mechanics of Company Conversion.  When the Company delivers a
Company Installment Notice and confirms, or is deemed to have confirmed, in
whole or in part, a Company Conversion in accordance with Section 8(a), then (1)
contemporaneously with the delivery of the Company Installment Notice on the
applicable Company Installment Notice Date, the Company shall, or shall direct
the Transfer Agent to, credit the Holder's account with DTC (or if the Transfer
Agent is not participating in the DTC Fast Automated Securities Transfer
Program, issue and deliver to the Holder a certificate for) a number of shares
of Common Stock (the "Pre-Installment Conversion Shares") equal to the quotient
of (x) the then applicable Company Conversion Amount as of the applicable
Installment Date divided by (y) the applicable Company Pre-Installment
Conversion Price and (2) on the applicable Installment Date, the Company shall,
or shall direct the Transfer Agent to, credit the Holder's account with DTC (or
if the Transfer Agent is not participating in the DTC Fast Automated Securities
Transfer Program, issue and deliver to the Holder a certificate) for an
additional number of shares of Common Stock, if any, equal to the Installment
Balance Conversion Shares; provided, that the Equity Conditions have been
satisfied (or waived in writing by the Holder) on each day during the period
commencing on such Company Installment Notice Date through the applicable
Installment Date.  On the second (2nd) Trading Day immediately after the end of
the Measuring Period, the Company shall deliver a notice setting forth the
calculation of the Installment Balance Conversion Shares (and the calculation of
the component parts of such calculation) to the Holders.  If an Event of Default
occurs during the period from any Company Installment Notice Date through the
Installment Date and a Holder elects an Event of Default Redemption in
accordance with Section 4(b), then, at the Holder's option, either (1) the
Holder, upon receipt of the Event of Default Redemption Price (which Redemption
Price includes redemption of any portion of a Company Conversion Amount
represented by Pre-Installment Conversion Shares that the Holder shall return to
the Company), shall return any Pre-Installment Conversion Shares delivered in
connection with the applicable Installment Date, which the Holder has not
otherwise sold, transferred or disposed of, to the Company or (2) the Conversion
Amount used to calculate the Event of Default Redemption Price shall be reduced
by the product of (x) the Holder's Company Conversion Amount applicable to such
Installment Date multiplied by (y) the Conversion Share Ratio of such
Holder.  All Pre-Installment Conversion Shares and Installment Balance
Conversion Shares shall be fully paid and nonassessable shares of Common Stock
(rounded to the nearest whole share).  If the Equity Conditions are not
satisfied as of the Company Installment Notice Date, then unless the Company has
elected to redeem such Installment Amount, the Company Installment Notice shall
indicate that unless the Holder waives the Equity Conditions, the Installment
Amount shall be redeemed for cash.  If the Company confirmed (or is deemed to
have confirmed by operation of Section 8(a)) the conversion of the applicable
Company Conversion Amount, in whole or in part, and there was no Equity
Conditions Failure as of the applicable Company Installment Notice Date (or is
deemed to have certified that the Equity Conditions in connection with any such
conversion have been satisfied by operation of Section 8(a)) but an Equity
Conditions Failure occurred between the applicable Company Installment Notice
Date and any time through the applicable Installment Date, the Company shall
provide the Holder a subsequent notice to that effect.  If the Equity Conditions
are not satisfied (or waived in writing by the Holder) during such period, then
at the option of the Holder designated in writing to the Company, the Holder may
require the Company to do any one or more of the following: (i) the Company
shall redeem all or any part designated by the Holder of the Company Conversion
Amount (including at the election of the Holder, such amount converted to
Pre-Installment Conversion Shares in which case the Holder shall return such
Pre-Installment Conversion Shares to the Company) (such designated amount is
referred to as the "First Redemption Amount") on such Installment Date and the
Company shall pay to the Holder on such Installment Date, by wire transfer of
immediately available funds, an amount in cash equal to such First Redemption
Amount and/or (ii) the Company Conversion shall be null and void with respect to
all or any part designated by the Holder of the unconverted Company Conversion
Amount and the Holder shall be entitled to all the rights of a holder of this
Note with respect to such amount of the Company Conversion Amount; provided,
however, that the Conversion Price for such unconverted Company Conversion
Amount shall thereafter be adjusted to equal the lesser of (A) the Company
Conversion Price as in effect on the date on which the Holder voided the Company
Conversion and (B) the Company Conversion Price as in effect on the date on
which the Holder delivers a Conversion Notice relating thereto.  In the event
the Holder elects to require payment of the First Redemption Amount upon an
Equity Conditions Failure following the Company Installment Notice Date, at the
Holder's option, either (x) the Holder shall, upon receipt of a First Redemption
Amount (which amount includes redemption of any portion of a Company Conversion
Amount represented by Pre-Installment Conversion Shares that the Holder shall
return to the Company), return any Pre-Installment Conversion Shares delivered
in connection with the applicable Installment Date, which the Holder has not
otherwise sold, transferred or disposed of, to the Company or (y) any related
First Redemption Amount shall be reduced by the product of (I) the Company
Conversion Amount of such Holder applicable to such Installment Date multiplied
by (II) the Conversion Share Ratio of such Holder.  If the Company fails to
redeem any First Redemption Amount on or before the applicable Installment Date
by payment of such amount on the applicable Installment Date, then the Holder
shall have the rights set forth in Section 11(a) as if the Company failed to pay
the applicable Company Installment Redemption Price (as defined below) and all
other rights under this Note (including, without limitation, such failure
constituting an Event of Default described in Section 4(a)(v)).  Notwithstanding
anything to the contrary in this Section 8(b), but subject to the limitations
set forth in Section 3(d), until the Company credit the Holder's account with
DTC, or issue and deliver to the Holder a certificate for, the shares of Common
Stock representing the Company Conversion Amount to the Holder, the Company
Conversion Amount may be converted by the Holder into Common Stock pursuant to
Section 3.  In the event that the Holder elects to convert the Company
Conversion Amount prior to the applicable Installment Date as set forth in the
immediately preceding sentence, the Company Conversion Amount so converted shall
be deducted in reverse order starting from the final Installment Amount to be
paid hereunder on the final Installment Date, unless the Holder otherwise
indicates and allocates among any Installment Dates hereunder in the applicable
Conversion Notice.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
(c)            Mechanics of Company Redemption.  If the Company elects a Company
Redemption in accordance with Section 8, then the Company Redemption Amount
which is to be paid to the Holder on the applicable Installment Date shall be
redeemed by the Company and the Company shall pay to the Holder on such
Installment Date, by wire transfer of immediately available funds, an amount in
cash (the "Company Installment Redemption Price") equal to 100% of the Company
Redemption Amount.  If the Company fails to redeem the Company Redemption Amount
on the applicable Installment Date by payment of the Company Installment
Redemption Price on such date, then at the option of the Holder designated in
writing to the Company (any such designation shall be deemed a "Conversion
Notice" pursuant to Section 3(c) for purposes of this Note), (i) the Holder
shall have the rights set forth in Section 11(a) as if the Company failed to pay
the applicable Company Installment Redemption Price and all other rights as a
Holder of Notes (including, without limitation, such failure constituting an
Event of Default described in Section 4(a)(v)) and (ii) the Holder may require
the Company to convert all or any part of the Company Redemption Amount at the
Company Conversion Price as in effect on the applicable Installment
Date.  Conversions required by this Section 8(c) shall be made in accordance
with the provisions of Section 3(c).  Notwithstanding anything to the contrary
in this Section 8(c), but subject to Section 3(d), until the Company Installment
Redemption Price (together with any interest thereon) is paid in full, the
Company Redemption Amount (together with any interest thereon) may be converted,
in whole or in part, by the Holder into Common Stock pursuant to Section 3.  In
the event the Holder elects to convert all or any portion of the Company
Redemption Amount prior to the applicable Installment Date as set forth in the
immediately preceding sentence, the Company Redemption Amount so converted shall
be deducted in reverse order starting from the final Installment Amount to be
paid hereunder on the final Installment Date, unless the Holder otherwise
indicates and allocates among any Installment Dates hereunder in the applicable
Conversion Notice.
 
(9)           NONCIRCUMVENTION.  The Company hereby covenants and agrees that
the Company will not, by amendment of its Certificate of Incorporation, Bylaws
or through any reorganization, transfer of assets, consolidation, merger, scheme
of arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of the
provisions of this Note and take all action as may be required to protect the
rights of the Holder of this Note.
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
(10)          RESERVATION OF AUTHORIZED SHARES.
 
(a)            Reservation.  The Company shall initially reserve out of its
authorized and unissued Common Stock a number of shares of Common Stock for each
of the Notes equal to 150% of the Conversion Rate with respect to the Conversion
Amount of each such Note as of the Issuance Date.  So long as any of the Notes
are outstanding, the Company shall take all action necessary to reserve and keep
available out of its authorized and unissued Common Stock, solely for the
purpose of effecting the conversion of the Notes, the number of shares of Common
Stock specified above in this Section 10(a) as shall from time to time be
necessary to effect the conversion of all of the Notes then outstanding at the
applicable Conversion Price; provided, that at no time shall the number of
shares of Common Stock so reserved be less than the number of shares required to
be reserved pursuant to any other section of this Note (in each case, without
regard to any limitations on conversions) (the "Required Reserve Amount").  The
initial number of shares of Common Stock reserved for conversions of the Notes
and each increase in the number of shares so reserved shall be allocated pro
rata among the holders of the Notes based on the principal amount of the Notes
held by each holder at the Closing (as defined in the Securities Purchase
Agreement) or increase in the number of reserved shares, as the case may be (the
"Authorized Share Allocation").  In the event that a holder shall sell or
otherwise transfer any of such holder's Notes, each transferee shall be
allocated a pro rata portion of such holder's Authorized Share Allocation.  Any
shares of Common Stock reserved and allocated to any Person which ceases to hold
any Notes shall be allocated to the remaining holders of Notes, pro rata based
on the principal amount of the Notes then held by such holders.
 
(b)           Insufficient Authorized Shares.  If at any time while any of the
Notes remain outstanding the Company does not have a sufficient number of
authorized and unreserved shares of Common Stock equal to the greater of (i) the
Required Reserve Amount and (ii) 25,000,000 shares (as adjusted for any stock
dividend, stock split, stock combination, reclassification or similar
transaction) (an "Authorized Share Failure"), then the Company shall immediately
take all action necessary to increase the Company's authorized shares of Common
Stock by at least 100,000,000 shares of Common Stock (as adjusted for any stock
dividend, stock split, stock combination, reclassification or similar
transaction), but in no event less than an amount sufficient to allow the
Company to reserve the Required Reserve Amount for the Notes then
outstanding.  Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than sixty (60) days after the occurrence of such
Authorized Share Failure, the Company shall either (x) obtain the written
consent of its stockholders for the approval of such increase in the number of
authorized shares of Common Stock and provide each stockholder with an
information statement with respect thereto or (y) hold a meeting of its
stockholders for the approval of such increase in the number of authorized
shares of Common Stock.  In connection with such meeting, the Company shall
provide each stockholder with a proxy statement and shall use its best efforts
to solicit its stockholders' approval of such increase in authorized shares of
Common Stock and to cause its Board of Directors to recommend to the
stockholders that they approve such proposal.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
(11)          REDEMPTIONS.
 
(a)            Mechanics.  The Company shall deliver the applicable Event of
Default Redemption Price to the Holder within five (5) Business Days after the
Company's receipt of the Holder's Event of Default Redemption Notice (the "Event
of Default Redemption Date").  If the Holder has submitted a Change of Control
Redemption Notice in accordance with Section 5(b), the Company shall deliver the
applicable Change of Control Redemption Price to the Holder (i) concurrently
with the consummation of such Change of Control if such notice is received prior
to the consummation of such Change of Control and (ii) within five (5) Business
Days after the Company's receipt of such notice otherwise (such date, the
"Change of Control Redemption Date").  The Company shall deliver the applicable
Company Installment Redemption Price to the Holder on the applicable Installment
Date.  The Company shall pay the applicable Redemption Price to the Holder in
cash by wire transfer of immediately available funds on the applicable due
date.  In the event of a redemption of less than all of the Conversion Amount of
this Note, the Company shall promptly cause to be issued and delivered to the
Holder a new Note (in accordance with Section 16(d)) representing the
outstanding Principal which has not been redeemed and any accrued Interest on
such Principal which shall be calculated as if no Redemption Notice has been
delivered.  In the event that the Company does not pay the applicable Redemption
Price to the Holder within the time period required, at any time thereafter and
until the Company pays such unpaid Redemption Price in full, the Holder shall
have the option, in lieu of redemption, to require the Company to promptly
return to the Holder all or any portion of this Note representing the Conversion
Amount that was submitted for redemption and for which the applicable Redemption
Price (together with any Late Charges thereon) has not been paid.  Upon the
Company's receipt of such notice, (x) the applicable Redemption Notice shall be
null and void with respect to such Conversion Amount, (y) the Company shall
immediately return this Note, or issue a new Note (in accordance with Section
16(d)) to the Holder representing such Conversion Amount to be redeemed and (z)
the Conversion Price of this Note or such new Notes shall be adjusted to the
lesser of (A) the Conversion Price as in effect on the date on which the
applicable Redemption Notice is voided and (B) the lowest Closing Bid Price of
the Common Stock during the period beginning on and including the date on which
the applicable Redemption Notice is delivered to the Company and ending on and
including the date on which the applicable Redemption Notice is voided.  The
Holder's delivery of a notice voiding a Redemption Notice and exercise of its
rights following such notice shall not affect the Company's obligations to make
any payments of Late Charges which have accrued prior to the date of such notice
with respect to the Conversion Amount subject to such notice.
 
(b)           Redemption by Other Holders.  Upon the Company's receipt of notice
from any of the holders of the Other Notes for redemption or repayment as a
result of an event or occurrence substantially similar to the events or
occurrences described in Section 4(b) or Section 5(b) (each, an "Other
Redemption Notice"), the Company shall immediately, but no later than one (1)
Business Day of its receipt thereof, forward to the Holder by facsimile a copy
of such notice.  If the Company receives a Redemption Notice and one or more
Other Redemption Notices, during the seven (7) Business Day period beginning on
and including the date which is three (3) Business Days prior to the Company's
receipt of the Holder's Redemption Notice and ending on and including the date
which is three (3) Business Days after the Company's receipt of the Holder's
Redemption Notice and the Company is unable to redeem all principal, interest
and other amounts designated in such Redemption Notice and such Other Redemption
Notices received during such seven (7) Business Day period, then the Company
shall redeem a pro rata amount from each holder of the Notes (including the
Holder) based on the principal amount of the Notes submitted for redemption
pursuant to such Redemption Notice and such Other Redemption Notices received by
the Company during such seven Business Day period.
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
(12)          VOTING RIGHTS.  The Holder shall have no voting rights as the
holder of this Note, except as required by law and as expressly provided in this
Note.
 
(13)          COVENANTS.
 
(a)            Rank.           All payments due under this Note (a) shall rank
pari passu with all Other Notes and (b) shall be senior to all other
Indebtedness of the Company and its Subsidiaries other than (i) Indebtedness
outstanding on the Subscription Date, as set forth on Schedule 3(s) attached to
the Securities Purchase Agreement and (ii) Indebtedness incurred with respect to
Liens described in clause (iv) of the definition of "Permitted Liens" set forth
in Section 27(hh), which may be pari passu with the Notes and the Other Notes.
 
(b)           Incurrence of Indebtedness.  So long as this Note is outstanding,
the Company shall not, and the Company shall not permit any of its Subsidiaries
to, directly or indirectly, incur or guarantee, assume or suffer to exist any
Indebtedness, other than (i) Indebtedness evidenced by this Note and the Other
Notes, (ii) trade payables incurred in the ordinary course of business, (iii)
Indebtedness incurred with respect to Liens described in clause (iv) of the
definition of "Permitted Liens" set forth in Section 27(hh) and (iv) unsecured
Indebtedness incurred by the Company that is made expressly subordinate in right
of payment to the Indebtedness evidenced by this Note, as reflected in a written
agreement acceptable to the Required Holders and approved by the Required
Holders in writing, and which Indebtedness does not provide at any time for (A)
the payment, prepayment, repayment, repurchase or defeasance, directly or
indirectly, of any principal or premium, if any, thereon until ninety-one (91)
days after the Maturity Date or later and (B) total interest and fees at a rate
in excess of 8.00% per annum.
 
(c)           Existence of Liens.  So long as this Note is outstanding, the
Company shall not, and the Company shall not permit any of its Subsidiaries to,
directly or indirectly, allow or suffer to exist any mortgage, lien, pledge,
charge, security interest or other encumbrance upon or in any property or assets
(including accounts and contract rights) owned by the Company or any of its
Subsidiaries (collectively, "Liens") other than Permitted Liens.
 
(d)           Restricted Payments.  The Company shall not, and the Company shall
not permit any of its Subsidiaries to, directly or indirectly, redeem, defease,
repurchase, repay or make any payments in respect of, by the payment of cash or
cash equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (other than this Note and the Other Notes), whether by way of
payment in respect of principal of (or premium, if any) or interest on, such
Indebtedness if at the time such payment is due or is otherwise made or, after
giving effect to such payment, an event constituting, or that with the passage
of time and without being cured would constitute, an Event of Default has
occurred and is continuing.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
(e)            Restriction on Redemption and Cash Dividends.  Until all of the
Notes have been converted, redeemed or otherwise satisfied in accordance with
their terms, the Company shall not, and the Company shall not permit any of its
Subsidiaries to, directly or indirectly, redeem or repurchase its Equity
Interest, or permit any Subsidiary to redeem or repurchase its Equity Interests
(except on a pro rata basis among all holders thereof) or declare or pay any
cash dividend or distribution on any Equity Interest of the Company or of its
Subsidiaries without in each case the prior express written consent of the
Required Holders.
 
(f)             Change in Nature of Business.  The Company shall not make, or
permit any of its Subsidiaries to make, any material change in the nature of its
business as described in the Company's most recent annual report filed on Form
10-K with the SEC.  The Company shall not modify its corporate structure or
purpose.
 
(g)            Preservation of Existence, Etc.  The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, its
existence, rights and privileges, and become or remain, and cause each of its
Subsidiaries to become or remain, duly qualified and in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business makes such qualification necessary.
 
(h)            Maintenance of Properties, Etc.  The Company shall maintain and
preserve, and cause each of its Subsidiaries to maintain and preserve, all of
its properties which are necessary or useful in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and comply, and cause each of its Subsidiaries to comply, a t all times with the
provisions of all leases to which it is a party as lessee or under which it
occupies property, so as to prevent any loss or forfeiture thereof or
thereunder.
 
(i)             Maintenance of Insurance.  The Company shall maintain, and cause
each of its Subsidiaries to maintain, insurance with responsible and reputable
insurance companies or associations (including, without limitation,
comprehensive general liability, hazard, rent and business interruption
insurance) with respect to its properties (including all real properties leased
or owned by it) and business, in such amounts and covering such risks as is
required by any governmental authority having jurisdiction with respect thereto
or as is carried generally in accordance with sound business practice by
companies in similar businesses similarly situated.
 
(j)             Transactions with Affiliates.  The Company shall not, nor shall
it permit any of its Subsidiaries to, enter into, renew, extend or be a party
to, any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except for transactions (i) approved by a majority of the Company's independent
directors or (ii) in the ordinary course of business in a manner and to an
extent consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm's length
transaction with a Person that is not an Affiliate thereof.
 
(k)            Acquisitions. The Company shall not, nor shall it permit any of
its Subsidiaries to, make any acquisition of any securities, assets or
properties other than such acquisitions that (i) are in the ordinary course of
business consistent with past practice or (ii) do not, individually or in the
aggregate, involve cash payments in excess of $1,000,000.
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
(14)          VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES.  The written consent
of the Required Holders shall be required for any change or amendment to this
Note or any of the Other Notes; provided that any such amendment or waiver that
complies with the foregoing but that disproportionately, materially and
adversely affects the rights and obligations of any Holder relative to the
comparable rights and obligations of the other Holders shall require the prior
written consent of such adversely affected Holder.
 
(15)          TRANSFER.  This Note and any shares of Common Stock issued upon
conversion of this Note may be offered, sold, assigned or transferred by the
Holder without the consent of the Company, subject only to the provisions of
Section 2(f) of the Securities Purchase Agreement.
 
(16)          REISSUANCE OF THIS NOTE.
 
(a)           Transfer.  If this Note is to be transferred, the Holder shall
surrender this Note to the Company, whereupon the Company will forthwith issue
and deliver upon the order of the Holder a new Note (in accordance with Section
16(d)), registered as the Holder may request, representing the outstanding
Principal being transferred by the Holder and, if less then the entire
outstanding Principal is being transferred, a new Note (in accordance with
Section 16(d)) to the Holder representing the outstanding Principal not being
transferred.  The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.
 
(b)           Lost, Stolen or Mutilated Note.  Upon receipt by the Company of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Note, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Note,
the Company shall execute and deliver to the Holder a new Note (in accordance
with Section 16(d)) representing the outstanding Principal.
 
(c)           Note Exchangeable for Different Denominations.  This Note is
exchangeable, upon the surrender hereof by the Holder at the principal office of
the Company, for a new Note or Notes (in accordance with Section 16(d) and in
principal amounts of at least $100,000) representing in the aggregate the
outstanding Principal of this Note, and each such new Note will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.
 
(d)           Issuance of New Notes.  Whenever the Company is required to issue
a new Note pursuant to the terms of this Note, such new Note (i) shall be of
like tenor with this Note, (ii) shall represent, as indicated on the face of
such new Note, the Principal remaining outstanding (or in the case of a new Note
being issued pursuant to Section 16(a) or Section 16(c), the Principal
designated by the Holder which, when added to the principal represented by the
other new Notes issued in connection with such issuance, does not exceed the
Principal remaining outstanding under this Note immediately prior to such
issuance of new Notes), (iii) shall have an issuance date, as indicated on the
face of such new Note, which is the same as the Issuance Date of this Note, (iv)
shall have the same rights and conditions as this Note, and (v) shall represent
the right to receive accrued and unpaid Interest and Late Charges, if any, on
the Principal and Interest of this Note, from the Issuance Date.
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
(17)          REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND
INJUNCTIVE RELIEF.  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note and any of the other
Transaction Documents at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder's right to pursue actual and consequential damages for any failure by the
Company to comply with the terms of this Note.  Amounts set forth or provided
for herein with respect to payments, conversion and the like (and the
computation thereof) shall be the amounts to be received by the Holder and shall
not, except as expressly provided herein, be subject to any other obligation of
the Company (or the performance thereof).  The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
Holder and that the remedy at law for any such breach may be inadequate.  The
Company therefore agrees that, in the event of any such breach or threatened
breach, the Holder shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.
 
(18)          PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS.  If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding or the Holder otherwise takes
action to collect amounts due under this Note or to enforce the provisions of
this Note or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors' rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action or in connection with
such bankruptcy, reorganization, receivership or other proceeding, including,
but not limited to, attorneys' fees and disbursements.
 
(19)          CONSTRUCTION; HEADINGS.  This Note shall be deemed to be jointly
drafted by the Company and all the Purchasers and shall not be construed against
any person as the drafter hereof.  The headings of this Note are for convenience
of reference and shall not form part of, or affect the interpretation of, this
Note.
 
(20)          FAILURE OR INDULGENCE NOT WAIVER.  No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.
 
(21)          DISPUTE RESOLUTION.  In the case of a dispute as to the
determination of the Closing Bid Price, the Closing Sale Price or the Weighted
Average Price or the arithmetic calculation of the Conversion Rate, the
Conversion Price or any Redemption Price, the Company shall submit the disputed
determinations or arithmetic calculations via facsimile within two (2) Business
Days of receipt of the Conversion Notice or Redemption Notice or other event
giving rise to such dispute, as the case may be, to the Holder.  If the Holder
and the Company are unable to agree upon such determination or calculation
within one (1) Business Day of such disputed determination or arithmetic
calculation being submitted to the Holder, then the Company shall, within one
Business Day submit via facsimile (a) the disputed determination of the Closing
Bid Price, the Closing Sale Price or the Weighted Average Price to an
independent, reputable investment bank selected by the Holder and approved by
the Company, such approval not to be unreasonably withheld or delayed, or (b)
the disputed arithmetic calculation of the Conversion Rate, Conversion Price or
any Redemption Price to an independent, outside accountant, selected by the
Holder and approved by the Company, such approval not to be unreasonably
withheld or delayed.  The Company, at the Company's expense, shall cause the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than five (5) Business Days from the time it receives the
disputed determinations or calculations.  Such investment bank's or accountant's
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
(22)          NOTICES; PAYMENTS.
 
(a)            Notices.  Whenever notice is required to be given under this
Note, unless otherwise provided herein, such notice shall be given in accordance
with Section 9(f) of the Securities Purchase Agreement.  The Company shall
provide the Holder with prompt written notice of all actions taken pursuant to
this Note, including in reasonable detail a description of such action and the
reason therefore.  Without limiting the generality of the foregoing, the Company
shall give written notice to the Holder (i) immediately upon any adjustment of
the Conversion Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least twenty (20) days prior to the
date on which the Company closes its books or takes a record (A) with respect to
any dividend or distribution upon the Common Stock, (B) with respect to any pro
rata subscription offer to holders of Common Stock or (C) for determining rights
to vote with respect to any Fundamental Transaction, dissolution or liquidation,
provided in each case that such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.
 
(b)           Payments.  Except as otherwise provided in this Note, whenever any
payment of cash is to be made by the Company to any Person pursuant to this
Note, such payment shall be made in lawful money of the United States of America
by a check drawn on the account of the Company and sent via overnight courier
service to such Person at such address as previously provided to the Company in
writing (which address, in the case of each of the Purchasers, shall initially
be as set forth on the Schedule of Buyers attached to the Securities Purchase
Agreement); provided, that the Holder may elect to receive a payment of cash via
wire transfer of immediately available funds by providing the Company with prior
written notice setting out such request and the Holder's wire transfer
instructions.  Whenever any amount expressed to be due by the terms of this Note
is due on any day which is not a Business Day, the same shall instead be due on
the next succeeding day which is a Business Day.  Any amount of Principal or
other amounts due under the Transaction Documents which is not paid when due
shall result in a late charge being incurred and payable by the Company in an
amount equal to interest on such amount at the rate of twelve percent (12.0%)
per annum from the date such amount was due until the same is paid in full
("Late Charge").
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
(23)          CANCELLATION.  After all Principal, accrued Interest and other
amounts at any time owed on this Note have been paid in full, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for
cancellation and shall not be reissued.
 
(24)          WAIVER OF NOTICE.  To the extent permitted by law, the Company
hereby waives demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Securities Purchase Agreement.
 
(25)          GOVERNING LAW; JURISDICTION; JURY TRIAL.  This Note shall be
construed and enforced in accor­dance with, and all questions concerning the
construction, validity, interpretation and performance of this Note shall be
governed by, the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York.  The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  The Company hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address it set forth on the signature page hereto and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  Nothing contained herein shall
be deemed or operate to preclude the Holder from bringing suit or taking other
legal action against the Company in any other jurisdiction to collect on the
Company's obligations to the Holder, to realize on any collateral or any other
security for such obligations, or to enforce a judgment or other court ruling in
favor of the Holder.  THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY
TRANSACTION CONTEMPLATED HEREBY.
 
(26)          SEVERABILITY. If any provision of this Note is prohibited by law
or otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this Note
so long as this Note as so modified continues to express, without material
change, the original intentions of the parties as to the subject matter hereof
and the prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties.  The parties will endeavor in
good faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
(27)          CERTAIN DEFINITIONS.  For purposes of this Note, the following
terms shall have the following meanings:
 
(a)           "Affiliate" means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by, or is under common
control with, such Person, it being understood for purposes of this definition
that "control" of a Person means the power directly or indirectly either to vote
10% or more of the stock having ordinary voting power for the election of
directors of such Person or direct or cause the direction of the management and
policies of such Person whether by contract or otherwise.
 
(b)           "Approved Stock Plan" means any employee benefit plan which has
been approved by the Board of Directors of the Company, pursuant to which the
Company's securities may be issued to any employee, officer or director for
services provided to the Company.
 
(c)           "Bloomberg" means Bloomberg Financial Markets.
 
(d)           "Business Day" means any day other than Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
by law to remain closed.
 
(e)           "Change of Control" means any Fundamental Transaction other than
(i) any reorganization, recapitalization or reclassification of the Common Stock
in which holders of the Company's voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, are, in all material respect, the
holders of the voting power of the surviving entity (or entities with the
authority or voting power to elect the members of the board of directors (or
their equivalent if other than a corporation) of such entity or entities) after
such reorganization, recapitalization or reclassification or (ii) pursuant to a
migratory merger effected solely for the purpose of changing the jurisdiction of
incorporation of the Company.
 
(f)           "Closing Bid Price" and "Closing Sale Price" means, for any
security as of any date, the last closing bid price and last closing trade
price, respectively, for such security on the Principal Market, as reported by
Bloomberg, or, if the Principal Market begins to operate on an extended hours
basis and does not designate the closing bid price or the closing trade price,
as the case may be, then the last bid price or last trade price, respectively,
of such security prior to 4:00:00 p.m., New York Time, as reported by Bloomberg,
or, if the Principal Market is not the principal securities exchange or trading
market for such security, the last closing bid price or last trade price,
respectively, of such security on the principal securities exchange or trading
market where such security is listed or traded as reported by Bloomberg, or if
the foregoing do not apply, the last closing bid price or last trade price,
respectively, of such security in the over-the-counter market on the electronic
bulletin board for such security as reported by Bloomberg, or, if no closing bid
price or last trade price, respectively, is reported for such security by
Bloomberg, the average of the bid prices, or the ask prices, respectively, of
any market makers for such security as reported in the OTC Link or "pink sheets"
by OTC Markets Group Inc. (formerly Pink OTC Markets Inc.).  If the Closing Bid
Price or the Closing Sale Price cannot be calculated for a security on a
particular date on any of the foregoing bases, the Closing Bid Price or the
Closing Sale Price, as the case may be, of such security on such date shall be
the fair market value as mutually determined by the Company and the Holder.  If
the Company and the Holder are unable to agree upon the fair market value of
such security, then such dispute shall be resolved pursuant to Section 21.  All
such determinations to be appropriately adjusted for any stock dividend, stock
split, stock combination, reclassification or similar transaction during the
applicable calculation period.
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
(g)           "Closing Date" shall have the meaning set forth in the Securities
Purchase Agreement, which date is the date the Company initially issued Notes
pursuant to the terms of the Securities Purchase Agreement.
 
(h)           "Company Conversion Price" means as of any date of determination,
that price which shall be the lowest of (i) the applicable Conversion Price and
(ii) the Market Price as of the applicable Installment Date.
 
(i)           "Company Pre-Installment Conversion Price" means, with respect to
any Company Installment Notice Date, that price which shall be the lower of (i)
the then applicable Conversion Price and (ii) the Market Price as of the
applicable Company Installment Notice Date.
 
(j)           "Contingent Obligation" means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.
 
(k)           "Conversion Share Ratio" means, as to any Installment Date, the
quotient of (i) the number of Pre-Installment Conversion Shares delivered in
connection with such Installment Date divided by (ii) the number of
Post-Installment Conversion Shares relating to such Installment Date.
 
(l)           "Conversion Shares" means shares of Common Stock issuable by the
Company pursuant to the terms of any of the Notes.
 
(m)           "Convertible Securities" means any stock or securities (other than
Options) directly or indirectly convertible into or exercisable or exchangeable
for shares of Common Stock.
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
(n)           "Eligible Market" means the Principal Market, The New York Stock
Exchange, The NASDAQ Capital Market, The NASDAQ Global Market, The NASDAQ Global
Select Market or the NYSE MKT.
 
(o)           "Equity Conditions" means each of the following conditions:  (i)
on each day during the period beginning thirty (30) Trading Days prior to the
applicable date of determination and ending on and including the applicable date
of determination (the "Equity Conditions Measuring Period"), either (x) the
Registration Statement (as defined in the Registration Rights Agreement) filed
pursuant to the Registration Rights Agreement shall be effective and available
for the resale of all Registrable Securities to be issued in connection with the
event requiring determination in accordance with the terms of the Registration
Rights Agreement and there shall not have been any Grace Periods (as defined in
the Registration Rights Agreement) or (y) all Conversion Shares issuable
pursuant to the terms of the Notes and exercise of the Warrants shall be
eligible for sale without restriction  pursuant to Rule 144 and without the need
for registration under any applicable federal or state securities laws; (ii) on
each day during the Equity Conditions Measuring Period the Common Stock is
designated for quotation on the Principal Market or any other Eligible Market
and shall not have been suspended from trading on such exchange or market (other
than suspensions of not more than two (2) days and occurring prior to the
applicable date of determination due to business announcements by the Company)
nor shall delisting or suspension by such exchange or market been threatened,
commenced or pending either (A) in writing by such exchange or market or (B) by
falling below the then effective minimum listing maintenance requirements of
such exchange or market; (iii) during the Equity Conditions Measuring Period,
the Company shall have delivered Conversion Shares pursuant to the terms of the
Notes and Warrant Shares upon exercise of the Warrants to the holders on a
timely basis as set forth in Section 3(c) hereof (and analogous provisions under
the Other Notes) and Section 1(a) of the Warrants; (iv) any applicable shares of
Common Stock to be issued in connection with the event requiring determination
may be issued in full without violating Section 3(d) hereof and the rules or
regulations of the Principal Market or any other applicable Eligible Market; (v)
during the Equity Conditions Measuring Period, the Company shall not have failed
to timely make any payments within five (5) Business Days of when such payment
is due pursuant to any Transaction Document; (vi) during the Equity Conditions
Measuring Period, there shall not have occurred either (A) the public
announcement of a pending, proposed or intended Fundamental Transaction which
has not been abandoned, terminated or consummated, (B) an Event of Default or
(C) an event that with the passage of time or giving of notice would constitute
an Event of Default; (vii) the Company shall have no knowledge of any fact that
would cause (x) the Registration Statements required pursuant to the
Registration Rights Agreement not to be effective and available for the resale
of all Registrable Securities to be issued in connection with the event
requiring determination in accordance with the terms of the Registration Rights
Agreement or (y) any shares of Common Stock issuable upon conversion of the
Notes and shares of Common Stock issuable upon exercise of the Warrants not to
be eligible for sale without restriction pursuant to Rule 144 and without the
requirement to be in compliance with Rule 144(c)(1) (or any successor thereto)
promulgated under the 1933 Act and any applicable state securities laws; (viii)
during the Equity Conditions Measuring Period, the Company otherwise shall have
been in compliance in all material respects with and shall not have breached in
any material respect any provision, covenant, representation or warranty of any
Transaction Document; (ix) no Holder shall be in possession of any material,
nonpublic information received from the Company, any Subsidiary or its
respective agent or affiliates; (x) the shares of Common Stock issuable pursuant
the event requiring the satisfaction of the Equity Conditions are duly
authorized and listed and eligible for trading without restriction on an
Eligible Market; (xi) the average daily dollar trading volume of the Common
Stock as reported by Bloomberg during the Measuring Period shall be at least
$250,000; and (xii) the daily dollar trading volume of the Common Stock as
reported by Bloomberg for each of at least fifteen (15) Trading Days during the
Measuring Period shall be at least $150,000.  Notwithstanding the foregoing
contained herein, solely for purposes of clause (i) of this paragraph, the
Equity Conditions Measuring Period for the first (1st) Installment Date will
start three (3) Trading Days prior to such Company Installment Notice Date with
respect to such Installment Date.
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
(p)           "Equity Conditions Failure" means that as of the applicable date
of determination the Equity Conditions have not been satisfied (or waived in
writing by the Holder).  Notwithstanding the foregoing contained herein, solely
for purposes of clause (i) of the definition of "Equity Conditions" set forth in
Section 27(o), such period for the first (1st) Installment Date will start three
(3) Trading Days prior to the Company Installment Notice Date with respect to
such Installment Date.
 
(q)           "Equity Interests" means (a) all shares of capital stock (whether
denominated as common stock or preferred stock), equity interests, beneficial,
partnership or membership interests, joint venture interests, participations or
other ownership or profit interests in or equivalents (regardless of how
designated) of or in a Person (other than an individual), whether voting or
non-voting and (b) all securities convertible into or exchangeable for any of
the foregoing and all warrants, options or other rights to purchase, subscribe
for or otherwise acquire any of the foregoing, whether or not presently
convertible, exchangeable or exercisable.
 
(r)           "Excluded Securities" means any shares of Common Stock issued or
issuable: (i) in connection with any Approved Stock Plan; (ii) upon conversion
of the Notes, including, without limitation, upon a Company Conversion pursuant
to Section 8, or exercise of the Warrants; (iii) upon conversion or exercise of
any Options or Convertible Securities which are outstanding immediately
preceding the execution of the Securities Purchase Agreement, provided that the
terms of such Options or Convertible Securities are not amended, modified or
changed in any manner more favorable to the holder thereof on or after such
time; and (iv) securities issued pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company, provided that any such issuance shall only be to a Person (or to the
equity holders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company and shall provide to the Company additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities for the purpose of raising capital or to
an entity whose primary business is investing in securities.
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
(s)           "Fundamental Transaction" means (A) that the Company shall,
directly or indirectly, including through subsidiaries, Affiliates or otherwise,
in one or more related transactions, (i) consolidate or merge with or into
(whether or not the Company is the surviving corporation) another Subject
Entity, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company or any of its
"significant subsidiaries" (as defined in Rule 1-02 of Regulation S-X) to one or
more Subject Entities, or (iii) make, or be subject to or have the Common Stock
be subject to or party to one or more Subject Entities making, a purchase,
tender or exchange offer that is accepted by the holders of at least either (x)
50% of the outstanding shares of Common Stock, (y) 50% of the outstanding shares
of Common Stock calculated as if any shares of Common Stock held by all Subject
Entities making or party to, or Affiliated with any Subject Entities making or
party to, such purchase, tender or exchange offer were not outstanding; or (z)
such number of shares of Common Stock such that all Subject Entities making or
party to, or Affiliated with any Subject Entity making or party to, such
purchase, tender or exchange offer, become collectively the beneficial owners
(as defined in Rule 13d-3 under the Exchange Act) of at least 50% of the
outstanding shares of Common Stock, or (iv) consummate a share purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with one or
more Subject Entities whereby all such Subject Entities, individually or in the
aggregate, acquire, either (x) at least 50% of the outstanding shares of Common
Stock, (y) at least 50% of the outstanding shares of Common Stock calculated as
if any shares of Common Stock held by all the Subject Entities making or party
to, or Affiliated with any Subject Entity making or party to, such stock
purchase agreement or other business combination were not outstanding; or (z)
such number of shares of Common Stock such that the Subject Entities become
collectively the beneficial owners (as defined in Rule 13d-3 under the Exchange
Act) of at least 50% of the outstanding shares of Common Stock, provided, that
this clause (iv) shall not apply to any transaction consummated solely for the
purposes of raising capital and as a result of which the Subject Entities do not
become the owner of Common Stock in the amounts set forth in (x), (y) or (z)
above, or (v) reorganize, recapitalize or reclassify its Common Shares, (B) that
any Subject Entity individually or the Subject Entities in the aggregate is or
shall become the "beneficial owner" (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, whether through acquisition, purchase, assignment,
conveyance, tender, tender offer, exchange, reduction in outstanding shares of
Common Stock, merger, consolidation, business combination, reorganization,
recapitalization, spin-off, scheme of arrangement, reorganization,
recapitalization or reclassification or otherwise in any manner whatsoever, of
either (x) at least 50% of the aggregate ordinary voting power represented by
issued and outstanding Common Stock, (y) at least 50% of the aggregate ordinary
voting power represented by issued and outstanding Common Stock not held by all
such Subject Entities as of the date hereof calculated as if any shares of
Common Stock held by all such Subject Entities were not outstanding, or (z) a
percentage of the aggregate ordinary voting power represented by issued and
outstanding shares of Common Stock or other equity securities of the Company
sufficient to allow such Subject Entities to effect a statutory short form
merger or other transaction requiring other shareholders of the Company to
surrender their shares of Common Stock without approval of the shareholders of
the Company or (C) the issuance of or the entering into any other instrument or
transaction structured in a manner to circumvent, or that circumvents, the
intent of this definition in which case this definition shall be construed and
implemented in a manner otherwise than in strict conformity with the terms
hereof to the extent necessary to correct this definition or any portion hereof
which may be defective or inconsistent with the intended treatment of such
instrument or transaction.
 
(t)           "GAAP" means United States generally accepted accounting
principles, consistently applied.
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
(u)           "Group" means a "group" as that term is used in Section 13(d) of
the Exchange Act and as defined in Rule 13d-5 thereunder.
 
(v)           "Holder Pro Rata Amount" means a fraction (i) the numerator of
which is the Principal amount of this Note on the Closing Date and (ii) the
denominator of which is the aggregate principal amount of all Notes issued to
the initial purchasers pursuant to the Securities Purchase Agreement on the
Closing Date.
 
(w)           "Indebtedness" of any Person means, without duplication (i) all
indebtedness for borrowed money, (ii) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services, including
(without limitation) "capital leases" in accordance with GAAP (other than trade
payables entered into in the ordinary course of business), (iii) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above.
 
(x)           "Installment Amount" means with respect to each Installment Date,
an amount equal to the sum of the (i) lesser of (A) $[          ]1 and (B) the
Principal outstanding on such Installment Date, (ii) accrued and unpaid Interest
with respect to such Principal and accrued and unpaid Late Charges, if any, with
respect to such Principal and Interest, as any such Installment Amount for each
Holder may be reduced pursuant to the terms hereof, whether upon conversion,
redemption or otherwise. In the event the Holder shall sell or otherwise
transfer or assign any portion of this Note, the transferee shall be allocated a
pro rata portion of each unpaid Installment Amount hereunder.
 
(y)           "Installment Balance Conversion Shares" means, for any Installment
Date, a number of shares of Common Stock equal to (i) the Post-Installment
Conversion Shares for such date minus (ii) the amount of any Pre-Installment
Conversion Shares delivered in respect of the applicable Installment Date;
provided, that in the event that the amount of Pre-Installment Conversion Shares
exceeds the Post-Installment Conversion Shares for such date (such excess, the
"Installment Conversion Shares Excess"), the Installment Balance Conversion
Shares shall equal zero (0) for such date and in no event shall the Installment
Conversion Shares Excess reduce the number of Pre- Installment Conversion Shares
payable on the next Company Installment Notice Date, if any.
 

--------------------------------------------------------------------------------

1 Insert 1/12th of the Holder's Original Principal Amount.
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
(z)           "Installment Date" means the first (1st) Business Day of each
month beginning on October 1, 2012 through and including the Maturity Date.
 
(aa)           "Interest Rate" means 8.00% per annum, subject to adjustment as
set forth in Section 2.
 
(bb)           "Make-Whole Amount" means, as to any Conversion Amount on any
Conversion Date, as to any Event of Default Redemption Price on any Event of
Default Redemption Date or as to any Change of Control Redemption Price on any
Change of Control Redemption Date, the amount equal to any Interest that, but
for (i) the Holder's exercise of its conversion right pursuant to Section 3(c)
or (ii) the Holder's exercise of its redemption right pursuant to Sections 4(b)
or 5(b), would have accrued with respect to the Conversion Amount being
converted or redeemed under this Note at the Interest Rate (assuming the
Interest Rate then in effect as of the applicable Conversion Date, Event of
Default Redemption Date or Change of Control Redemption Date, as the case may
be, is the Interest Rate through the Maturity Date) for the period from the
applicable Conversion Date, Event of Default Redemption Date or Change of
Control Redemption Date, as the case may be, through the Installment Date or
Installment Dates of for each applicable portion of the Conversion Amount being
so converted or redeemed.
 
(cc)           "Market Price" means 87.5% of the arithmetic average of the N
lowest Weighted Average Prices of the Common Stock during the Measuring
Period.  All such determinations to be appropriately adjusted for any stock
split, stock dividend, stock combination or other similar transaction during
such Measuring Period.
 
(dd)           "Measuring Period" means the twenty (20) consecutive Trading Day
period ending two (2) Trading Days immediately preceding the applicable date of
determination.
 
(ee)           "N" means ten (10); provided, however, that such number shall be
lowered by one (1) for each Trading Day during the Measuring Period during which
the daily dollar trading volume of the Common Stock as reported by Bloomberg is
less than $150,000.
 
(ff)           "Options" means any rights, warrants or options to subscribe for
or purchase (i) shares of Common Stock or (ii) Convertible Securities.
 
(gg)           "Option Value" means the value of an Option based on the Black
and Scholes Option Pricing model obtained from the "OV" function on Bloomberg
determined as of (A) the Trading Day prior to the public announcement of the
applicable Option if the issuance of such Option is publicly announced or (B)
the Trading Day immediately following the issuance of the applicable Option if
the issuance of such Option is not publicly announced, for pricing purposes and
reflecting (i) a risk-free interest rate corresponding to the U.S. Treasury rate
for a period equal to the remaining term of the applicable Option as of the
applicable date of determination, (ii) an expected volatility equal to the
greater of 100% and the 100 day volatility obtained from the HVT function on
Bloomberg as of the day immediately following the public announcement of (A) the
Trading Day immediately following the public announcement of the applicable
Option if the issuance of such Option is publicly announced or (B) the Trading
Day immediately following the issuance of the applicable Option if the issuance
of such Option is not publicly announced, (iii) the underlying price per share
used in such calculation shall be the highest Weighted Average Price during the
period beginning on the day prior to the execution of definitive documentation
relating to the issuance of the applicable Option and the public announcement of
such issuance, (iv) a zero cost of borrow and (v) a 360 day annualization
factor.
 
 
- 33 -

--------------------------------------------------------------------------------

 
 
(hh)           "Parent Entity" of a Person means an entity that, directly or
indirectly, controls the applicable Person, including any Parent Entity whose
common stock or equivalent equity security is quoted or listed on an Eligible
Market (or, if so elected by the Required Holders, any other market, exchange or
quotation system), or, if there is more than one such Person or Parent Entity,
the Person or Parent Entity designated by the Required Holders or in the absence
of such designation, the Person or Parent Entity with the largest public market
capitalization as of the date of consummation of the Fundamental Transaction.
 
(ii)           "Permitted Liens" means (i) any Lien for taxes not yet due or
delinquent or being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP, (ii) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (iii) any Lien
created by operation of law, such as materialmen's liens, mechanics' liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, (iv) Liens (A) upon or in any equipment
acquired or held by the Company or any of its Subsidiaries to secure the
purchase price of such equipment or indebtedness incurred solely for the purpose
of financing the acquisition or lease of such equipment, or (B) existing on such
equipment at the time of its acquisition, provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such equipment, (v) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in clause
(iv) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the Indebtedness being extended, renewed or refinanced does not increase,
(vi) leases or subleases and licenses and sublicenses granted to others in the
ordinary course of the Company's business, not interfering in any material
respect with the business of the Company and its Subsidiaries taken as a whole,
(vii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payments of custom duties in connection with the importation of
goods, and (viii) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under Section 4(a)(ix).
 
(jj)           "Person" means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and a government or any department or agency
thereof.
 
(kk)          "Post-Installment Conversion Shares" means, for any Installment
Date and without taking into account the delivery of any Pre-Installment
Conversion Shares, that number of shares of Common Stock equal to the applicable
Company Conversion Amount on such Installment Date divided by the Company
Conversion Price, rounded up to the nearest whole share of Common Stock.
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
(ll)           "Principal Market" means the OTC Bulletin Board.
 
(mm)        "Redemption Notices" means, collectively, the Event of Default
Redemption Notices, the Change of Control Redemption Notices and the Company
Installment Notices, each of the foregoing, individually, a Redemption Notice.
 
(nn)         "Redemption Prices" means, collectively, the Event of Default
Redemption Price, the Change of Control Redemption Price and the Company
Installment Redemption Price, each of the foregoing, individually, a Redemption
Price.
 
(oo)         "Registration Rights Agreement" means that certain registration
rights agreement dated as of the Subscription Date by and among the Company and
the initial holders of the Notes relating to, among other things, the
registration of the resale of the Common Stock issuable upon conversion of the
Notes and exercise of the Warrants.
 
(pp)         "Related Fund" means, with respect to any Person, a fund or account
managed by such Person or an Affiliate of such Person.
 
(qq)         "Required Holders" means the holders of Notes representing at least
sixty six and two-thirds percent (66 2/3%) of the aggregate principal amount of
the Notes then outstanding.
 
(rr)           "SEC" means the United States Securities and Exchange Commission.
 
(ss)          "Securities Purchase Agreement" means that certain securities
purchase agreement dated as of the Subscription Date by and among the Company
and the initial holders of the Notes pursuant to which the Company issued the
Notes and Warrants.
 
(tt)           "Subject Entity" means any Person, Persons or Group or any
Affiliate or associate of any such Person, Persons or Group.
 
(uu)         "Subscription Date" means July 2, 2012.
 
(vv)         "Successor Entity" means one or more Person or Persons (or, if so
elected by the Holder, the Company or Parent Entity) formed by, resulting from
or surviving any Fundamental Transaction or one or more Person or Persons (or,
if so elected by the Holder, the Company or the Parent Entity) with which such
Fundamental Transaction shall have been entered into.
 
(ww)        "Trading Day" means any day on which the Common Stock is traded on
the Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
"Trading Day" shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).
 
 
- 35 -

--------------------------------------------------------------------------------

 
 
(xx)           "Voting Stock" of a Person means capital stock of such Person of
the class or classes pursuant to which the holders thereof have the general
voting power to elect, or the general power to appoint, at least a majority of
the board of directors, managers or trustees of such Person (irrespective of
whether or not at the time capital stock of any other class or classes shall
have or might have voting power by reason of the happening of any contingency).
 
(yy)         "Warrants" has the meaning ascribed to such term in the Securities
Purchase Agreement, and shall include all warrants issued in exchange therefor
or replacement thereof.
 
(zz)           "Warrant Shares" means shares of Common Stock issuable by the
Company upon the conversion of any of the Warrants.
 
(aaa)        "Weighted Average Price" means, for any security as of any date,
the dollar volume-weighted average price for such security on the Principal
Market during the period beginning at 9:30:01 a.m., New York Time (or such other
time as the Principal Market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York Time (or such other time as the
Principal Market publicly announces is the official close of trading) as
reported by Bloomberg through its "Volume at Price" functions, or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York Time (or
such other time as such market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York Time (or such other time as such
market publicly announces is the official close of trading) as reported by
Bloomberg, or, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security as reported in the OTC Link or "pink sheets" by OTC Markets Group Inc.
(formerly Pink OTC Markets Inc.).  If the Weighted Average Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Weighted Average Price of such security on such date shall be the fair
market value as mutually determined by the Company and the Holder.  If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 21.  All such
determinations to be appropriately adjusted for any stock dividend, stock split,
stock combination, reclassification or similar transaction during the applicable
calculation period.
 
(28)          DISCLOSURE. Upon receipt or delivery by the Company of any notice
in accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise.  In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.
 
[Signature Page Follows]
 
 
- 36 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.
 

 
Liquidmetal Technologies, Inc.
      By:      
Name:
 
Title:



 
 

--------------------------------------------------------------------------------

 


EXHIBIT I


LIQUIDMETAL TECHNOLOGIES, INC.

 
CONVERSION NOTICE
 
Reference is made to the Senior Convertible Note (the "Note") issued to the
undersigned by Liquidmetal Technologies, Inc., a Delaware corporation (the
"Company").  In accordance with and pursuant to the Note, the undersigned hereby
elects to convert the Conversion Amount (as defined in the Note) of the Note
indicated below into shares of Common Stock par value $0.001 per share (the
"Common Stock") of the Company, as of the date specified below.
 
Notwithstanding anything to the contrary contained herein, this Conversion
Notice shall constitute a representation by the Holder of the Note submitting
this Conversion Notice that, after giving effect to the conversion provided for
in this Conversion Notice, the Holder (together with its Affiliates) will not
have beneficial ownership (together with the beneficial ownership of such
Person's Affiliates) of a number of shares of Common Stock which exceeds the
Maximum Percentage of the total outstanding shares of Common Stock as determined
pursuant to the provisions of Section 3(d) of this Note.  In determining whether
the Holder (together with its Affiliates) will have beneficial ownership
(together with the beneficial ownership of the Holder's Affiliates) of a number
of shares of Common Stock which exceeds the Maximum Percentage, the Company may
rely on the above representation and warranty of the Holder.
 

Date of Conversion:  

 

Aggregate Conversion Amount to be converted:  

 
Please confirm the following information:
 

Conversion Price:  

 

Number of shares of Common Stock to be issued:  

 
Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:
 

Issue to:                  

 
Facsimile Number:
 

 
Authorization:
 

 
 
 

--------------------------------------------------------------------------------

 
 
By:
 

 

  Title:  

 

Dated:         Account Number:     (if electronic book entry transfer)

 

 
Transaction Code Number:
   
  (if electronic book entry transfer)

 
Installment Amounts to be reduced and amount of reduction:
 



 
 

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT
 
The Company hereby acknowledges this Conversion Notice and hereby directs
American Stock Transfer and Trust to issue the above indicated number of shares
of Common Stock in accordance with the Transfer Agent Instructions dated July
__, 2012 from the Company and acknowledged and agreed to by American Stock
Transfer and Trust.
 

 
Liquidmetal Technologies, Inc.
      By:      
Name:
 
Title:

 
 

--------------------------------------------------------------------------------